Case 1:19-cv-11311-JSR Document 32-12 Filed 06/26/20 Page 1 of 8




                Exhibit L
        Case 1:19-cv-11311-JSR Document 32-12 Filed 06/26/20 Page 2 of 8
      Policy                         Oakland Police Department
      609
                                                  Policy Manual




Cellular Site Simulator Usage and Privacy
609.1 PURPOSE AND SCOPE
The purpose of this policy is to set guidelines and requirements pertaining to cellular site
simulator technology usage and privacy. Any changes to this policy – including authorized uses of
the cellular site simulator technology by the Oakland Police Department – will be made in
consultation with the Oakland Privacy Commission.

609.2 POLICY
It is the policy of the Oakland Police Department to respect the privacy rights and civil liberties of
individuals and to follow the Constitution, particularly the First and Fourth Amendments, the
California Constitution, and all applicable laws.

609.3 BASIS FOR POLICY
Government Code § 53166(b) requires all law enforcement organizations that use cellular
communications interception technology, including cellular site simulator technology, to:
(a)   Maintain reasonable security procedures and practices, including operational,
      administrative, technical, and physical safeguards, to protect information gathered through
      the use of cellular communications interception technology from unauthorized access,
      destruction, use, modification, or disclosure.
(b)   Implement a usage and privacy policy to ensure that the collection, use, maintenance,
      sharing, and dissemination of information gathered through the use of cellular
      communications interception technology complies with all applicable law and is consistent
      with respect for an individual's privacy and civil liberties. This usage and privacy policy shall
      be available in writing to the public, and, if the local agency has an Internet Web site, the
      usage and privacy policy shall be posted conspicuously on that Internet Web site. The usage
      and privacy policy shall, at a minimum, include all of the following:
      1.       The authorized purposes for using cellular communications interception technology
               and for collecting information using that technology.
      2.       A description of the job title or other designation of the employees who are
               authorized to use, or access information collected through the use of, cellular
               communications interception technology. The policy shall identify the training
               requirements necessary for those authorized employees.
      3.       A description of how the local agency will monitor its own use of cellular
               communications interception technology to ensure the accuracy of the information
               collected and compliance with all applicable laws, including laws providing for
               process and time period system audits.
      4.       The existence of a memorandum of understanding or other agreement with another
               local agency or any other party for the shared use of cellular communications
               interception technology or the sharing of information collected through its use,
               including the identity of signatory parties.



                                                                  Cellular Site Simulator Usage and Privacy - 1
Printed Date: 2017/02/17
                         Oakland
        Case 1:19-cv-11311-JSR    Police32-12
                               Document  Department
                                              Filed 06/26/20 Page 3 of 8
                                             Policy Manual


Cellular Site Simulator Usage and Privacy


      5.     The purpose of, process for, and restrictions on, the sharing of information gathered
             through the use of cellular communications interception technology with other local
             agencies and persons.
      6.     The length of time information gathered through the use of cellular communications
             interception technology will be retained, and the process the local agency will utilize
             to determine if and when to destroy retained information.
Members shall use o n l y d e p a r t m e n t - approved devices and usage shall be in compliance
with department security procedures, the department’s usage and privacy procedures and all
applicable laws.

609.4 HOW THE TECHNOLOGY WORKS
Cellular site simulator technology relies on use of cellular site simulators. Cellular site simulators,
as governed by this policy, function by transmitting as a cell tower. In response to the signals
emitted by the simulator, cellular devices in the proximity of the simulator identify it as the most
attractive cell tower in the area and thus transmit signals to the simulator that identify the device
in the same way that they would a networked tower.

A cellular site simulator receives signals and uses an industry standard unique identifying number
assigned by a device manufacturer or cellular network provider to distinguish between incoming
signals until the targeted device is located. Once the cellular site simulator identifies the specific
cellular device for which it is looking, it will obtain the signaling information relating only to that
particular phone, rejecting all others. Although the cellular site simulator initially receives signals
from multiple devices in the vicinity of the simulator while attempting to locate the target device, it
does not display the unique identifying numbers of those other devices for the operator except
when deployed in registration mode. Registration mode may only be used for mass casualty
incidents. If the cellular site simulator equipment or software is modified or capable of displaying
unique identifiers other than in registration mode, Oakland Police personnel are prohibited from
making use of, or saving, such information. To the extent that any unique identifier for the non-
targeted device might exist in the software or simulator itself, it will be purged at the conclusion of
operations in accordance with this policy.

When used in a mass casualty event, the cellular site simulator will obtain signaling information
from all devices in the simulator’s target vicinity for the limited purpose of locating persons in need
of assistance or to further recovery efforts. Any information received from the cellular devices
during this time will only be used for these limited purposes and all such information received will
be purged at the conclusion of the effort in accordance with this policy. A mass casualty incident
is a natural disaster such as an earthquake or fire; a terrorist attack; or any other event resulting
in imminent loss of life or injury.

Cellular site simulator technology will not be used at crowd management events.




                                                               Cellular Site Simulator Usage and Privacy - 2
 Printed Date: 2017/02/17
                         Oakland
        Case 1:19-cv-11311-JSR    Police32-12
                               Document  Department
                                              Filed 06/26/20 Page 4 of 8
                                             Policy Manual


Cellular Site Simulator Usage and Privacy

609.4.1 INFORMATION OBTAINED
By transmitting as a cell tower, cellular site simulators acquire identifying information from cellular
devices. As employed by the Oakland Police Department, this information is limited. Cellular site
simulators employed by the Oakland Police Department will be limited to providing only:

(a)   Azimuth (an angular measurement in a spherical coordinate system)

(b)   Signal strength

(c)   Device identifier for the target device when locating a single individual or all device
      identifiers for a mass casualty incident.

 Cellular site simulators do not function as GPS locators, as they will not obtain or download any
 location information from the device or its applications.

 Cellular site simulators used by the Oakland Police Department shall not be used to collect the
 contents of any communication, in accordance with 18 U.S.C. § 3121(c).

The cellular site simulator employed by the Oakland Police Department shall not capture emails,
texts, contact lists, images or any other data contained on the phone. In addition, the cellular site
simulators shall not be used by the Oakland Police Department to collect subscriber account
information (for example, an account holder's name, address, or telephone number).

609.5 AUTHORIZED PURPOSES
The authorized purposes for using cellular communications interception technology and for
collecting information using that technology to:

(a)   Locate missing persons

(b)   Locate at-risk individuals

(c)   Locate victims of mass casualty incidents

(d)   Assist in investigations involving danger to the life or physical safety of an individual

(e)   Apprehend fugitives

609.5.1 LEGAL AUTHORITY
Cellular site simulator technology may only be used by the Oakland Police Department with a
search warrant or for an identified exigency, with a concurrent application for a search warrant. A
search warrant application shall be made no later than 48 hours after use in an identified
exigency. When using cellular site simulator technology to assist in an investigation, Oakland
Police personnel may only attempt to locate cellular devices whose unique identifiers are already
known to law enforcement unless used for a mass casualty event.




                                                               Cellular Site Simulator Usage and Privacy - 3
 Printed Date: 2017/02/17
                         Oakland
        Case 1:19-cv-11311-JSR    Police32-12
                               Document  Department
                                              Filed 06/26/20 Page 5 of 8
                                            Policy Manual


Cellular Site Simulator Usage and Privacy
When making any application to a court, members of the Oakland Police Department shall
disclose appropriately and accurately the underlying purpose and activities for which an order or
authorization is sought. Oakland Police Department personnel must consult with prosecutors
when using a cell-site simulator and applications for the use of a cell- site simulator must include
sufficient information to ensure that the courts are aware that the technology is being used.

(a)   Regardless of the legal authority relied upon, at the time of making an application for use of
      a cell-site simulator, the application or supporting affidavit shall describe in general terms
      the technique to be employed. The application or supporting affidavit shall indicate that
      investigators plan to send signals to the cellular phone that will cause it, and non-target
      phones on the same provider network in close physical proximity, to emit unique identifiers.
      The application or supporting affidavit shall indicate that these unique identifiers will be
      obtained by the technology, and investigators may only use the information collected to
      determine the physical location of the target cellular device.
(b)   An application or supporting affidavit shall inform the court that the target cellular device
      (e.g., cell phone) and other cellular devices in the area might experience a temporary
      disruption of service from the service provider. The application or supporting affidavit may
      also note, if accurate, that any potential service disruption to non-target devices would be
      temporary and all operations will be conducted to ensure the minimal amount of
      interference to non-target devices.
(c)   An application for the use of a cellular site simulator shall inform the court about how law
      enforcement intends to address deletion of data not associated with the target phone. The
      application shall state that law enforcement will make no use of any non-target data, except
      to identify and distinguish the target device from other devices.

If cellular site technology is used based on an exigency, then the above requirements will be met
by applying for a search warrant concurrently with use of the device whenever possible and no
later than 48 hours after use. An exigency is defined as an imminent threat of death or bodily
injury.

609.6    JOB TITLES, DESIGNATIONS, AND TRAINING REQUIREMENTS
Personnel authorized to use or access information collected through the use of cellular
communications interception technology shall be specifically trained in such technology and
authorized by the Chief of Police or designee. Such personnel shall be limited to designated
sergeants and officers unless otherwise authorized.

Training requirements for the above employees include completion of training by the
manufacturer of the cellular communications interception technology or appropriate subject
matter experts as designated by the Oakland Police Department. Such training shall include
Federal and state law; applicable policy and memoranda of understanding; and functionality of
equipment. Training updates are required annually.

609.7     AGENCY MONITORING AND CONTROLS
The Oakland Police Department will monitor its use of cellular site simulator technology to ensure
the accuracy of the information collected and compliance with all applicable laws, including laws
providing for process and time period system audits. The Chief of Police shall designate a
Cellular Site Simulator Program Supervisor who shall ensure such audits are conducted in
accordance with law and policy.


                                                              Cellular Site Simulator Usage and Privacy - 4
 Printed Date: 2017/02/17
                         Oakland
        Case 1:19-cv-11311-JSR    Police32-12
                               Document  Department
                                              Filed 06/26/20 Page 6 of 8
                                             Policy Manual


Cellular Site Simulator Usage and Privacy
609.7.1 DEPLOYMENT LOG
Prior to deployment of the technology, use of a cellular site simulator by the Oakland Police
Department must be approved by the Chief of Police or the Assistant Chief of Police. Any
emergency use of a cellular site simulator must be approved by a Lieutenant of Police or above.
Each use of the cellular site simulator device requires completion of a log by the user. The log
shall include the following information at a minimum:

(a)   The name and other applicable information of each user.

(b)   The reason for each use.

(c)   The results of each use including the accuracy of the information obtained.

609.7.2 ANNUAL REPORT
The Cellular Site Simulator Program Coordinator shall provide the Chief of Police, the Privacy
Advisory Commission, and Public Safety Committee with an annual report that contains all of the
above information. The report shall also contain the following for the previous 12-month period:

(a)   The number of times cellular site simulator technology was requested.

(b)   The number of times cellular site simulator technology was used.

(c)   The number of times that agencies other than the Oakland Police Department received
      information from use of the equipment by the Oakland Police Department.

(d)   The number of times the Oakland Police Department received information from use of this
      equipment by other agencies.

(e)   Information concerning any violation of this policy including any alleged violations of policy.

(f)   Total costs for maintenance, licensing and training, if any.

(g)   The results of any internal audits and if any corrective action was taken, subject to laws
      governing confidentiality of employment actions and personnel rules.

(h)   The number of times the equipment was deployed:

      1.      To make an arrest or attempt to make an arrest.

      2.      To locate an at-risk person.

      3.      To aid in search and rescue efforts.

      4.      For any other reason.

(i)   If cellular site simulator technology was used in relation to a crime, the type of crime.

(j)   The effectiveness of the technology in assisting in investigations based on data collected.

(k)   Final location of use in specific deployments as long as such information does not
      compromise an investigation. Location information shall be as specific as possible without
      compromising an investigation.



                                                              Cellular Site Simulator Usage and Privacy - 5
  Printed Date: 2017/02/17
                         Oakland
        Case 1:19-cv-11311-JSR    Police32-12
                               Document  Department
                                              Filed 06/26/20 Page 7 of 8
                                            Policy Manual


Cellular Site Simulator Usage and Privacy
(l)   Information in the deployment log that does not violate individual privacy rights or
      compromise an investigation, including:

      1.      The name and other applicable information of each user.
      2.      The reason for each use.
      3.      The results of each use including the accuracy of the information obtained.

The above information and reporting procedures will assist in evaluating the efficacy of this policy
and equipment.

609.8     MEMORANDUM OF UNDERSTANDING
The Oakland Police Department has a memorandum of understanding with the Alameda County
District Attorney’s Office for the shared use of cellular site simulator technology and the sharing of
information collected through its use. The signatory parties are the County of Alameda and the
City of Oakland.

609.9    SHARING OF INFORMATION
The Oakland Police Department will share information gathered through the use of cellular site
simulator technology with other law enforcement agencies that have a right to know and a need to
know the information requested. A right to know is the legal authority to receive information
pursuant to a court order, statutory law, or case law. A need to know is a compelling reason to
request information such as direct involvement in an investigation.

Information will be shared only with agencies in accordance with a lawful purpose and limited to a
court order, search warrant, or identified exigency on the part of the agency. The Oakland Police
Department will not share information outside of the legal parameters necessary for the lawful
purpose. All requests for information shall be reviewed by the Cellular Site Simulator Program
Coordinator or other individual as designated by the Chief of Police. Information will be shared only
upon approval of the Cellular Site Simulator Program Coordinator or other individual as designated
by the Chief of Police.

The agency with which information is shared (“recipient agency”) shall be designated as the
custodian of such information. The recipient agency shall be responsible for observance of all
conditions of the use of information including the prevention of unauthorized use, retention of
information, and destruction of information.

Every law enforcement agency and officer requesting use of the cell- site simulator, shall be
provided with a copy of this Policy and specialized training in the use of this technology. Such
agencies shall also provide copies of this Policy and training, as appropriate, to all relevant
employees who may be involved in the use of this technology.




                                                              Cellular Site Simulator Usage and Privacy - 6
  Printed Date: 2017/02/17
                         Oakland
        Case 1:19-cv-11311-JSR    Police32-12
                               Document  Department
                                              Filed 06/26/20 Page 8 of 8
                                          Policy Manual


Cellular Site Simulator Usage and Privacy
609.10 RETENTION AND DISPOSAL OF INFORMATION
The Oakland Police Department shall destroy all information intercepted by the cellular site
simulator equipment as soon as the objective of the information request is accomplished and shall
record this destruction in accordance with the following:

(a)   When the cellular site simulator equipment is used to locate a known cellular device, all
      data shall be deleted upon locating the cellular device and no fewer than once daily for a
      known cellular device.

(b)   When the cellular site simulator equipment is used in a search and rescue operation, all
      data must be deleted as soon as the person or persons in need of assistance have been
      located, and in any event no less than once every 10 days.

(c)   Prior to deploying the cellular site simulator equipment for a subsequent operation, ensure
      the equipment has been cleared of any previous operational data.

(d)   No data derived or recorded by cellular site simulator software or equipment will be stored
      on any server, device, cloud-based storage system, or in any capacity.




                                                            Cellular Site Simulator Usage and Privacy - 7
 Printed Date: 2017/02/17
